DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
The Examiner further acknowledges the following:
Claims 41-47, and 54 are withdrawn. Examiner notes that in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder. 
Claims 49-51, 53, and 56-62 are under current examination. 
Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions.		
Modified Rejection in view of Claim Amendments
Claim Rejections - 35 USC § 112-Written Description/New Matter
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-51, 53, and 56-62 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 57 and 59 and 61 are directed to wherein the hemoglobin is contained only in the second population of pores, the size of the pores in the second population to be 5-15nm in which the hemoglobin is only in this second population of pores. However, the limitation of the size ranges from 5-15nm for the second population of pores lacks written description and therefore is considered new matter. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
Lockwood v. American Airlines, Inc., 107  F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
            Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

“A written description of an invention  involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other  materials. Fiers, 984 F.2d at 1171,  25 USPQ2d at 1606;  In re Smythe,  480 F.2d 1376, 1383,  178   USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain  species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gostelli,  872 F.2d at 1012,  10 USPQ2d at 1618.  

Reduction to practice and Representative Number of Examples:
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) 
Here, the specification at page 9 lines 23-29 describes two types of pores in the matrix, large pores of 150 microns and smaller pores of about ten nanometers which contains the hemoglobin. The specification however, does not describe a first and second population of pores with the second population ranging from 5 to 15nm containing hemoglobin. The specification notes that the hemoglobin matrix contains pores ranging from 2nm to 200 microns in size in general and that the size containing hemoglobin is preferably about 15nm so as to be able to contain hemoglobin. The specification describes that the hemoglobin is immobilized in a matrix material, in which the matrix is porous. The specification at page 9 refers to Figure 5 having two types of pores, large being about 150 microns and the small being about ten nanometers. 
However, the specification does not set forth the size range for the entire second population of pores that must be within 2-15nm. Furthermore, the specification notes that the size of the pores should be about 15nm so that these pores can contain the hemoglobin, thus it is suggested that anything smaller than about 15nm pores in size would not be suitable to fit hemoglobin. The specification does not describe a size range encompassing the first population of pores and the size range encompassing a second population of pores. Figure 4 which is one embodiment having the large pores of 150 microns and smaller pores at about 10nm is not descriptive support for a range of large pore sizes and a range for small pore sizes. Generically the entire population of pores has a size range within from 5-15nm as suggested by page 9 of the specification in which the matrix having pores can be from 5-15nm. However, this paragraph does not about 10nm at figure 4 and page 9, lines 23-28, and that Applicants can amend that the second population of pores are about 10nm, however the specification lacks support for the range distinguishing the entire second population of pores being within a size range of from 5-15nm. 
Accordingly, claims 49-51, 53, and 56-62 lack written description support and is considered new matter. 
Response to Remarks
Applicants argue that page 9 of the specification explains that the hydrocolloid matrix contains two sets of pores where the small pores contain the hemoglobin and it is reasonable to conclude that these paragraphs are a written description of the subject matter. 
Examiner respectfully submits that while Examiner agrees that page 9 of this specification supports per Figure 4 also, description for two population of pores larger and smaller ones, the specification has not distinguished the ranges for which either the first or second population of pores must be within. While the entire matrix which includes both first and second populations of pores is a range of from 2nm to 300 microns, this description does not set forth a particular range separating out the first and 
Conclusion
Currently, no claims are allowed and all claims are rejected. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on M-F,10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH ALAWADI/Primary Examiner, Art Unit 1619